Citation Nr: 1817720	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-40 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	John P. Borrity, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and T.J.S.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1970, and from December 1986 to December 2006. 
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board notes that the Veteran offered testimony regarding claims for increased ratings for right leg lumbar radiculopathy, left leg lumbar radiculopathy, a left knee disability, a lumbar spine disability, and high blood pressure.  The procedural posture at that time was unclear and the Board provisionally accepted testimony (so the Veteran would not have to come in again).  However, close inspection of the record reflects that these issues are not on appeal within the Board's jurisdiction.  In this regard, in a January 2008 rating decision the RO granted service connection for a left knee disability, a lower back condition, and hypertension.  The Veteran filed a timely notice of disagreement with the ratings assigned.  A statement of the case addressing the claims was issued in July 2009, but the Veteran failed to file a timely substantive appeal.  

Conversely, following the grant of service connection for radiculopathy of the right and left lower extremities in January 2010, and a timely appeal for higher ratings, he effectively withdrew this appeal in December 2010.  The Veteran's hearing testimony as to these claims can be construed as voicing intent to file claims for increased ratings for right leg lumbar radiculopathy, left leg lumbar radiculopathy, a left knee disability, a lumbar spine disability, and high blood pressure.  The Veteran is advised that his testimony does not meet the standards of an intent to file (§ 3.155(b)) or those of a complete claim under 38 C.F.R. § 3.160 (a).  

Accordingly, the claims for increased ratings for right leg lumbar radiculopathy, left leg lumbar radiculopathy, a left knee disability, a lumbar spine disability, and high blood pressure, have been raised by the record (See August 2016 Board hearing transcript), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to automobile and adaptive equipment or for adaptive equipment only.  These benefits are based, in part, on loss of use of the lower extremities.  The Veteran has been provided a wheelchair/scooter for ambulation, due, at least in part, to a spine disorder.  

Service connection is currently in effect for multiple disabilities, including residuals of right and left ankle sprains, residuals of right foot fractures of metatarsals with osteoarthritis, lumbar spine disability, radiculopathy of the right and left lower extremities, and bilateral knee disorders.  His combined disability rating is 90 percent and he has been awarded individual unemployability.   

Under 38 U.S.C. § 3901, persons eligible for automobile and adaptive equipment benefits must have service-connected disabilities resulting in certain losses, such as the loss of use of one or both feet.  Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether, in the case of a foot, the acts of balance and propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350 (a)(2).  Examples include extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more.  38 C.F.R. § 3.350 (a)(2)(i)(a).  It is unclear whether the Veteran has permanent loss of use of both of his lower extremities.  As such, the Veteran should be provided an appropriate examination with regard to whether the Veteran has loss of use of both lower extremities and/or both feet.  38 C.F.R. § 3.159.

Additionally, the record reflects that the Veteran receives disability benefits from the Social Security Administration as a result of the service-connected disabilities.  As these records may be pertinent to the Veteran's claim, upon remand, the AOJ should obtain these records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  Lastly, on remand, VA treatment records dated since January 2014 must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request a copy of any decision made pursuant to a claim of the Veteran for disability benefits, as well as the medical records upon which any decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's electronic file.  Efforts to obtain these and any other Federal records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain the same would be futile.  If it is so determined, then appropriate notice under 38 C.F.R. 
§ 3.159 (e) (2017) must be provided to the Veteran and his representative, and they must then be afforded an opportunity to respond.

2.  Obtain any pertinent outstanding VA treatment records and associate them with the claims file.  If possible, the Veteran should submit these and any other pertinent record himself in order to expedite the case.  If any requested records are unavailable, the Veteran should be notified of such.

3.  Thereafter, schedule the Veteran for an appropriate VA examination.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any indicated studies and tests deemed to be necessary by the examiner should be accomplished.  The examiner should offer the following opinions:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities (i.e., residuals of right and left ankle sprains, residuals of a right foot fractures of metatarsals with osteoarthritis, lumbar spine disability, radiculopathy of the right and left lower extremities, and bilateral knee disorders) result in the loss or loss of use of at least one foot. 

In this regard, the examiner should note that loss of use of a hand or foot is considered to exist when no effective function of balance and propulsion remains other than that which would be equally well-served by an appropriate stump at the site of election below elbow or knee with the use of a suitable prosthetic appliance.

The examiner is also advised that extremely unfavorable ankylosis of the knee, or complete ankylosis of 2 major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches (8.9 centimeters) or more, will be taken as loss of use of the hand or foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.

The examination report must include a complete rationale for all opinions expressed.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



